DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 83-106 and 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn (USP 6,598,685) in view of Cherewyk et al. (US 2013/0306304) in view of Cantrell (USP 9,598,919) in further view of Cherewyk (USP 10,513,899).
With respect to claim 83, Mashburn disclose a drilling mud screen comprising: (a) a body (3) having a first end (top end in figure 1) and a second end (bottom end in figure 1) and a centerline (line through the center), wherein the first end and/or the second end of the body has a key opening (fishing neck 16 opening shown in figure 2C, below bevel shoulder 15 and above surface 18 is considered a key opening) in an inner shoulder to accept a drilling mud screen puller/installer tool (90); (b) a drilling mud inlet at the first end of the body (inlet at top end); (c) a filter (rods 20) having a first end, a second end, and openings, wherein the filter is fluidly connected to the second end of the body via a first connection (32) and/or an optional first end retaining ring; (d) a drilling mud outlet at the openings of the filter (wherein mud flows between the rods); and (e) a second end cap (8) fluidly connected at the second end of the filter via a second connection (see figure 1, wherein the base is connected to the rods), wherein the filter has an optional retaining ring (22, 24, 26, 28, 30) disposed between the first connection and the second connection.  Mashburn does not disclose wherein the end cap is an inverted cone or an inverted cone with holes or slots.  Cherewyk disclose an inserted cone (25) at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Mashburn by using a cap that is an inverted cone as taught by Cherewyk in order to direct the fluid through the openings.  Mashburn does not disclose an opening that rotationally engages a puller/installer plate of an installer/puller tool.  Cantrell disclose openings in a screen that comprises slots or holes to allow fingers of a tool to insert into the slots or holes to push and rotate the screen (see column 4 lines 43-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mashburn in view of Cherewyk by including slots/holes as taught by Cantrell for the purpose of installing and rotating a screen.  Mashburn disclose dogs on a cylindrical surface and Cantrell disclose fingers, but neither disclose a plate.  Cherewyk (‘899) disclose an installer tool (90) having a plate (see figures 6C and 6D).  It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the invention to have modified the engagement feature of the Mashburn to include a plate as taught by Cherewyk for the predictable result of engaging the filter to install and rotate it.
With respect to claim 84, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the body and/or filter from alloy steel, tool steel, or a combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 85, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the body and/or filter from AISI 4130/75k or equivalent material, AISI 4145 or equivalent, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 86, Mashburn is silent as to a coating.  Cherewyk et al. disclose a screen having a wear coating for the purpose of protecting the filter against wear (see paragraph 93).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wear coating on the filter of Mashburn as taught by Cherewyk et al. in order to protect the filter from erosion by the drilling mud.
With respect to claim 87, Mashburn is silent as to a coating.  Cherewyk et al. disclose a screen having a wear coating for the purpose of protecting the filter against wear (see paragraph 93).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wear coating on the filter of Mashburn as taught by Cherewyk et al. in order to protect the filter from erosion by the drilling mud.  Mashburn in view of Cherewyk do not disclose the material of the coating.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the body and/or filter from a Carbide coating with about 6% Cobalt binder or equivalent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 88, Mashburn disclose wherein the filter comprises a plurality of rods (20) having a first end and a second end, wherein the rods are spaced a distance apart to form the openings in the filter (see figure 1).
With respect to claim 89, Mashburn disclose wherein the rods are tapered from first end to the second end (see figure 1 and column 4 lines 40-49).
With respect to claim 90, Mashburn disclose a formed sheet for a filter having holes to form the openings (see figure 12). 
	With respect to claim 91, Mashburn disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 12).
With respect to claim 92, Mashburn disclose wherein the filter is tapered from the first end to the second end (see figure 1).
With respect to claim 93, Mashburn does not disclose wherein the second end cap is an inverted cone.  Cherewyk disclose an inserted cone (25) at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Mashburn by using a cap that is an inverted cone as taught by Cherewyk in order to direct the fluid through the openings.
With respect to claim 94, Mashburn does not disclose wherein the second end cap is an inverted cone with holes or slots.  Cherewyk disclose an inserted cone (25) at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Mashburn by using a cap that is an inverted cone with holes or slots as taught by Cherewyk in order to direct the fluid through the openings.
With respect to claims 95 and 96, Mashburn in view of Cherewyk disclose the end cap is an inverted cone or an inverted cone with holes or slots (see the rejection of claim 83 above). The cone of Cherewyk has an angle of about 45 degrees (see figure 14B)
With respect to claim 97, Mashburn disclose wherein the optional first end retaining ring and/or the optional retaining ring is/are modified to reduce inside surface entry and exit angles of the drilling mud screen (see column 4 lines 27-40, wherein the ring holds in the rods which adjust the angle of the rod taper to the drill pipe).
With respect to claims 98 and 99, Mashburn disclose wherein the entry and exit angles are from about 10 degrees to about 90-degrees (wherein the angles are not defined relative to anything, and thus the entry/exit angle of the tapered rod to the side of the drill pipe meets this limitation as shown in figure 3).
With respect to claim 100, Mashburn disclose that the taper allows for easier insertion and withdrawal from tubular members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different angles to determine the optimum taper for entry and exit as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 101, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the retaining ring from alloy steel, stainless steel, or a combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 102, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the retaining ring from AISI 4145 or equivalent, stainless steel, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 103, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the end cap of alloy steel, stainless steel, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 104 and 105, Mashburn is silent as to a coating.  Cherewyk et al. disclose a screen having a wear coating for the purpose of protecting the filter against wear (see paragraph 93).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wear coating on the end cap of Mashburn as taught by Cherewyk et al. in order to protect the filter from erosion by the drilling mud.  Mashburn in view of Cherewyk do not disclose the material of the coating.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the cap from a Carbide coating with about 6% Cobalt binder or equivalent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 106, Mashburn disclose wherein the filter has a first section, a second section and a third section, and wherein the first section is about 20-25% longer than the second section and/or the third section (see figure 1, wherein the sections can be defined anywhere along the filter and thus the first section is from the top somewhere above the band 24 that is 20-25% longer than the sections between the remaining bands, the second section between 24 and 26 and the third section between 26 and 28).
With respect to claim 120, Mashburn in view of Cherewyk in view of Cantrell et al. in further view of Cherewyk disclose wherein the key opening is a pair of opposing cut-outs in the inner shoulder to accept and rotationally engage the puller/installer plate of the drilling mud screen puller/installer tool (wherein Masburn, as modified, disclose four fingers around a plate and Cantrell et al. disclose slots and holes to engage the tool and thus as modified there would be four openings, comprising two pairs of opposing cut-outs).

Response to Arguments
3.	Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive. 
	With respect to the claim interpretation under 112(f), the amendment has removed the language “a means to” and recited the structure of “a key opening”.  Therefore, the claim interpretation under 112(f) has been withdrawn.
With respect to claim 83, the Applicant argues that “a connected end cap is not equivalent to a removable insert”.  The Examiner respectfully disagrees.  Mashburn is used to teach the cap and Cherewyk et al. is a secondary reference to show that different shapes at the end of the filter are known.  Cherewyk teaches both a flat surface at the end of a filter (see figure 13B) and an inverted cone at the end of a filter (see figure 14B) are known and thus it would be within the skill of one in the art to select one or the other depending on the desired fluid flow out of the filter.  The Applicant has amended the claim to include further limitations to the installer/puller tool.  As noted above, these features are taught by Cantrell et al. and Cherewyk.  


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/Primary Examiner, Art Unit 3672